UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 02-6696



TERENCE R. HANSFORD,

                                                Petitioner - Appellant,

             versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-615-AM)


Submitted:    August 30, 2002                 Decided:   October 8, 2002


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Bernard Hargett, HARGETT & WATSON, P.L.C., Richmond,
Virginia, for Appellant.    Susan Mozley Harris, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terence R. Hansford seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

conclude on the reasoning of the district court that Hansford has

not made a substantial showing of the denial of a constitutional

right.   See Hansford v. Angelone, No. CA-01-615-AM (E.D. Va. Mar.

12, 2002). Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2